DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Amendment filed 08/23/2021 has been received and considered.
The terminal disclaimer filed on 08/23/2021 overcomes the non-statutory double patent rejection set forth in the previous office action. Thus, this rejection is withdrawn. Furthermore, all the objections and rejections set forth in the previous office action has been withdrawn in view of the claim amendments.
Claims 1-20 are pending.
Allowable Subject Matter
5.	Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The claims are allowed over the prior art of record. After further search and consideration, the prior arts of record either taken alone or in combination neither anticipates nor renders obvious the claimed subject matter of the instant application that is taken as a whole including the particular features incorporated in each independent claims. 
The prior art Crawford (US 2016/0103487) of record discloses a brain computer interface system based on gathered temporal and spatial patterns of biophysical signals. Stimuli are provided to a user and patterns of brain activity is analyzed and correlated to identify a user’s brain signature. The prior art Aguilar (US 2012/0172743) of record discloses a method for coupling human neural response with computer pattern analysis to detect significant non-stationary brain responses triggered by task-relevant stimuli. The prior art Perini (US 2014/0020089
US 20140228701 A1 – Brain-computer interface anonymizer.
US 20090063866 A1 – User authentication via envoked electroencephalographic signals.
However, the prior art fails to anticipate or render the following limitations: “wherein the first time-locked component comprises a first randomized factor associated with an unexpected modification to a first percentage of a first stimulus of the calibration session, the first stimulus not pre-selected by the user", “generating a user-specific calibration model based on a response of the user to the unexpected modification to the first stimulus captured in the first neural signal” (as recited in claim 1).
Claims are allowed in light of the above claim limitations when in combination with the remaining claim limitations. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZOHA P TAFAGHODI whose telephone number is (571)272-5199.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s acting supervisor, Kristine Kincaid can be reached on (571) 272-4063. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/ZOHA PIYADEHGHIBI TAFAGHODI/Examiner, Art Unit 2437     

/SAMSON B LEMMA/Primary Examiner, Art Unit 2498